Citation Nr: 0030933	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  97-08 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for schizophrenia. 

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's mother


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to May 
1985. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the San Juan, Puerto Rico 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a nervous disorder.  The Board notes that this nervous 
disorder has since been recharacterized by medical 
authorities as schizophrenia.  Previously, service connection 
was denied for a "nervous condition", diagnosed as a 
personality disorder, in 1991.

The Board finds it necessary to clarify the procedural 
history of this case and to elaborate on how the veteran's 
service connection claims have come before the Board.  As the 
Board just mentioned, an RO rating decision denied the 
veteran's new and material evidence claim for a nervous 
disorder.  However, after the veteran's Notice of 
Disagreement (NOD) on this claim, the RO issued a Statement 
of the Case (SOC) in January 1997 that denied service 
connection for the nervous condition, without addressing the 
case in terms of new and material evidence and without 
providing the appropriate laws and regulations pertaining to 
new and material evidence claims.  

The Board notes, however, that the diagnosis of schizophrenia 
was not of record at the time of the rating decision in 1991.  
Precedential case law holds that "a claim based on the 
diagnosis of a new mental disorder, taken alone or in 
combination with a prior diagnosis of a related mental 
disorder, states a new claim,....".  Ephraim v. Brown, 82 F.3rd 
399, 402 (Fed. Cir. 1996), vacating Ephraim v. Brown, 5 Vet. 
App. 549 (1993).  Consequently, a claim for service 
connection for schizophrenia is a new claim.

The Board also notes that as part of the veteran's February 
1997 Substantive Appeal of his nervous condition claim, he 
requested that PTSD be included as part of his claim.  The 
evidence shows that Dr. Norman Rosario Santos diagnosed the 
veteran with PTSD in July 1996.  The RO issued a rating 
decision in April 1997 denying service connection for PTSD.  
In its July 1997 Supplemental Statement of the Case (SSOC), 
without the veteran having previously filed a NOD on the PTSD 
claim, the RO chose to include PTSD as part of the veteran's 
nervous condition claim.  Under Ephraim, supra, separating 
the veteran's PTSD contentions into a distinct service 
connection claim is appropriate.

The veteran has expressed his contentions regarding service 
connection for PTSD, and his disagreement with the July 1997 
SSOC, in his April 1998 RO hearing testimony.  Thus, the 
Board finds this hearing testimony to be, among other things, 
a NOD regarding the denial of service connection for PTSD.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 C.F.R. 
§ 20.201 (2000).  Since the RO issued a SSOC including the 
PTSD claim before the veteran ever voiced his disagreement 
with a denial of service connection for PTSD, the veteran did 
not file a formal Substantive Appeal on the PTSD claim 
following the issuance of the SSOC.  However, in light of the 
veteran's hearing testimony regarding his PTSD claim, the 
Board finds no need to remand this PTSD claim for the 
issuance of a SOC and for the veteran to be given the 
opportunity to file a Substantive Appeal.  The veteran's 
contentions regarding service connection for PTSD have been 
clearly stated in his hearing testimony and he has responded 
to the service connection law and regulations provided him in 
the SSOC.  The Board finds that these facts support the 
Board's waiver of the veteran's usual requirement of filing a 
formal Substantive Appeal on the PTSD issue.  See Beyrle v. 
Brown, 9 Vet. App. 24 (1996).  The veteran's April 1998 RO 
hearing testimony can serve as both the NOD and Substantive 
Appeal of his PTSD claim in this instance.                 



REMAND

With the two service connection claims properly before the 
Board, as described previously, the Board must now take into 
consideration recent changes in the law that have affected 
VA's duty to assist the veteran in pursuing a service 
connection claim.  The Board notes that the regional office 
(RO) has not had the opportunity to apply Public Law No. 106-
475, the Veterans Claims Assistance Act of 2000 (Nov. 9, 
2000; 114 Stat. 2096), with respect to the veteran's service 
connection claims for schizophrenia and for PTSD.  Under the 
terms of the Act and Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), the RO should apply the provisions of the Act 
to this current service connection claim.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096) with respect to each of the 
veteran's service connection claims.

2.  The RO should then readjudicate the 
veteran's claims for service connection 
for schizophrenia and for PTSD.  

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied the veteran  and 
his representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto. The case should thereafter be 
returned to the Board for further 
consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


